Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
Withdrawn Rejection
The 35 U.S.C. §103 rejection of claims 1-6 as over Barker (US 7745006) in view of Chemische (GB 789108), made of record in the office action mailed 11/8/2021, page 3-4 have been withdrawn due to Applicant’s amendment in the response filed on 07/19/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 7, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-316388 A to Tanaka et al. (hereinafter Tanaka).
Regarding claims 1-3, 5, 7, 18 Tanaka teaches a polyamide compound obtained by mixing of a polyamine with a polycarboxylic acid with a 12-36C fatty acid (See abstract). Specifically, in the Example, 1 mole (146 g) of triethylenetetramine is first reacted with 0.5 mole (73 g) of adipic acid, which is then reacted with 1.0 mole (284 g) of stearic acid to form a polyamide compound (para 14). Tanaka further teaches examples of the polyamine include diethylenetriamine, (para 6), examples of the polycarboxylic acid include terephthalic acid, (para 7), and examples of the fatty acid include mixture of tall oil fatty acids or stearic acid. (para 8). The polyamide compound is used for manufacturing low density paper, recording paper, packing paper, base paper for sliding doors (English abstract). 
The above polyamide meets the reaction product or 100 wt% of the additive composition, and the above triethylenetetramine+adipic acid is the adduct, and the amounts correlates to 43.5 wt% of adduct in the polyamide(composition), 33.3 wt% of diacid in the adduct, 66.6 wt% of the polyamine in the adduct, and 56.4 wt% of the linear aliphatic acid in the polyamide(additive composition), which meets the claimed ranges. 
The above polyamide is then mixed with formic acid that is neutralized and water to form an aqueous solution so that the low density agent is to be 10 mass% (para 14-16). The water and acid also meet the solvent cited in claim 7
The above triethylenetetramine and diethylenetriamine meets the claimed polyamines (i.e. dAm) cited in claims 1, the above terephthalic acid meets the claimed 
Thus, the claimed composition would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Tanaka because Tanaka teaches a polyamide compound obtained by amidation of a polyamine with a polycarboxylic acid with a 12-36C fatty acid (See abstract), such as 1 mole of polyamine is first reacted with 0.5 mole of polycarboxylic acid, which is then reacted with 1.0 mole of fatty acid to form a polyamide compound (para 14), and Tanaka further teaches examples of the polyamine include diethylenetriamine, (para 6), examples of the polycarboxylic acid include terephthalic acid, (para 7), and examples of the fatty acid include mixture of tall oil fatty acids or stearic acid, (para 8), which demonstrates that terephthalic acid is a suitable polycarboxylic acid, the diethylenetriamine is a suitable polyamine and tall oil fatty acids such as stearic acid or tall oil fatty acid is a suitable fatty acid for use in forming polyamides. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).
The above polyamide compound obtained from the fatty acid-polyamine-polycarboxylic acid ratio of 1:1:0.5 correlates to the 2:2:1 ratio and would have the claimed formula 
    PNG
    media_image1.png
    36
    182
    media_image1.png
    Greyscale

Thus, one skilled in the art would have a reasonable expectation for the obtained polyamide of Tanaka to have the claimed reaction product formula 
    PNG
    media_image1.png
    36
    182
    media_image1.png
    Greyscale
 cited in claims 1, because Tanaka teaches a reaction product obtained by a substantially identical process such as a polyamide obtained by reacting the fatty acid-polyamine-polycarboxylic acid in a ratio of 1:1:0.5 which correlates to the 2:2:1 ratio.
Regarding Claims 6, 15-17 with respect to the adhesive composition being modified by one or more processes, Although Tanaka does not disclose adhesive composition being modified by one or more processes, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Tanaka meets the requirements of the claimed product, Tanaka clearly meet the requirements of present claims adhesive composition. 
Regarding claim 4, Barker does not explicitly disclose that the substrate is a dust source substrate
It would be obvious to one of ordinary skill in the art at the time the Application was filed to form the substrate of Tanaka in a dust source substrate motivated by the desire for end-use application as it is well known to use adhesive composition and coat it on the substrate of dust source substrate.  
Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-316388 A to Tanaka et al. (hereinafter Tanaka) in view of Welton et al. (US 2007/0007010).
Regarding claims 3-4, Tanaka fails to disclose that the substrate is an organic or inorganic particulate material. 
Whereas, Welton is in the field of tackifying compositions (Abstract) and teaches the substrate is an organic or inorganic particulate material (Para. [0009] teaches applying an curable resin which acts as an adhesive to particulates; Para. [0046]).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to form the substrate of Tanaka with the particulate material substrate as taught by Welton for the purpose of improving the control of the migration of particulates through adhesion and end use application. 
Regarding Claim 4, Tanaka fails to explicitly disclose the substrate is a dust source substrate selected from the group consisting of coal, mined materials, surface mines, roads and road surfaces, mining waste dumps, manufacturing waste dumps, harvested and non-harvested agricultural crops, fields, charcoal, sand mines, sand 
However, Welton teaches the substrate is a dust source substrate selected from the group consisting of proppant transloads, sand storage, proppant storage (Para. [0008 teaches treating a proppant which encompasses proppant transloads, proppant storage]. A variety of particulate material may be used as proppant such as sand, bauxite, ceramic materials (para 0046). 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to form the substrate of Tanaka with the particulate material substrate such as proppant as taught by Welton for the purpose of improving the control of the migration of particulates through adhesion and end use application. 
Regarding claim 8, Tanaka fails to explicitly disclose a gravel pack particle comprising the material of claim 1. 
However, Welton teaches a gravel pack particle (Para. [0016] speaks to proppant packs and Para. [0004] discloses that gravel is an appropriate proppant). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the substrate of Tanaka with the particulate material substrate such as gravel material as taught by Welton for the purpose of improving the control of the migration of particulates through adhesion and end use application. 

Response to Arguments
Applicants arguments filed on 03/08/2022 have been fully considered, but they are moot in view of new grounds of rejections as stated above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/RONAK C PATEL/Primary Examiner, Art Unit 1788